Judgment of the County Court of Nassau county convicting the defendant of the crime of criminally receiving stolen goods, knowing the same to have been stolen, and order, unanimously affirmed. The evidence permitted the jury to say that they were not satisfied beyond a reasonable doubt of the defendant’s guilt of the crime of larceny, but were satisfied beyond a reasonable doubt of his guilt of the crime of receiving stolen property knowing the same to have been stolen. Present — Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ.